DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “the array of antennas” which refer to the antennas of the first shelf as recited in claim 1, however the second RFID emission signal is transmitted to a second shelf, not the first shelf. It is unclear how the array of antennas of the first shelf emits the second electromagnetic signal in response to the second shelf receiving the transmitted second RFID emission signal. Claims 3-7 are rejected under 35 U.S.C. 112(b) for being dependent on a rejected claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent No. 10,565,410 B1 to Shmulevich (“Shmulevich”).
As per claim 15, the claimed subject matter that is met by Shmulevich includes:
a system, comprising (Shmulevich: Fig. 2): 
a radio frequency identification (RFID) reader configured to read a RFID tag affixed to a product (Shmulevich: column 4, line 57-column 5, line 42 and Fig. 2, 145); 
a remote server configured to receive data from the RFID reader associated with the RFID tag (Shmulevich: column 5, lines 8-18 and Fig. 2, 205), 
wherein the remote server compares the received data associated with the RFID tag to previously stored data associated with the RFID tag (Shmulevich: column 7, lines 4-30), and 
when received data conflicts with the previously stored data, transmitting a confirmation request signal to the RFID reader requesting confirmation of the received data (Shmulevich: column 7, line 4-column 8, line 65).
As per claim 18, the claimed subject matter that is met by Shmulevich includes:
wherein the remote server is further configured to receive second data from a second RFID reader associated with the RFID tag, and to compare weights associated with the data received from the RFID reader and the second received data to determine a location of the RFID tag (Shmulevich: column 13, lines 4-54).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0270631 A1 to High et al. (“High”) in view of United States Patent No. 9,477,938 B1 to Russell et al. (“Russell”).
As per claims 1 and 8, the claimed subject matter that is met by High includes:
a system, comprising (High: Fig. 2): 
a radio frequency identification (RFID) storage container comprising a control unit and at least one shelf having an array of antennas therein (High: ¶¶ 0016 and 0020 and Fig. 1), 
High fails to specifically teach configured to: transmit, via the control unit, a first RFID emission signal to the at least one shelf of the RFID storage container; emit, via the array of antennas, a first electromagnetic signal in response to receipt of the first RFID emission signal; receive, from one or more RFID tags associated with one or more corresponding products stored on the least one shelf, a responsive signal from one or more RFID devices upon corresponding receipt of the first electromagnetic signal; and assign a first weight to the responsive signal from the one or more RFID devices indicating a location of the one or more corresponding products. The Examiner provides Russell to teach and disclose this claimed feature.

configured to: transmit, via the control unit, a first RFID emission signal to the at least one shelf of the RFID storage container; emit, via the array of antennas, a first electromagnetic signal in response to receipt of the first RFID emission signal; receive, from one or more RFID tags associated with one or more corresponding products stored on the least one shelf, a responsive signal from one or more RFID devices upon corresponding receipt of the first electromagnetic signal; and assign a first weight to the responsive signal from the one or more RFID devices indicating a location of the one or more corresponding products (Russell: column 28, line 41-column 29, line 67)
High teaches a system and method for tracking inventory using RFID readers. Russell teaches a comparable system and method for tracking inventory using RFID readers that was improved in the same way as the claimed invention. Russell offers the embodiment of configured to: transmit, via the control unit, a first RFID emission signal to the at least one shelf of the RFID storage container; emit, via the array of antennas, a first electromagnetic signal in response to receipt of the first RFID emission signal; receive, from one or more RFID tags associated with one or more corresponding products stored on the least one shelf, a responsive signal from one or more RFID devices upon corresponding receipt of the first electromagnetic signal; and assign a first weight to the responsive signal from the one or more RFID devices indicating a location of the one or more corresponding products. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the RFID techniques as disclosed by Russell to the RFID system as taught by High for the predicted 
As per claims 2 and 9, the claimed subject matter that is met by High and Russell includes:
wherein the RFID storage container is further configured to: transmit, via the control unit, a second RFID emission signal to at least a second shelf of the RFID storage container; emit, via the array of antennas, a second electromagnetic signal in response to receipt of the second RFID emission signal; receive, from one or more RFID tags associated with one or more corresponding products stored on the at least second shelf, a responsive signal from the one or more RFID devices upon corresponding receipt of the second electromagnetic signal; and assign a second weight to the responsive signal from the one or more RFID devices indicating a location of the one or more corresponding products (Russell: column 28, line 41-column 29, line 67).
The motivation for combining the teachings of High and Russell are discussed in the rejection of claims 1 and 8, and are incorporated herein.

Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over High in view of Russell as applied in claims 1 and 8, and further in view of United States Patent Application Publication No. 2010/0201488 A1 to Stern et al. (“Stern”).


3 and 10, High and Russell fail to specifically teach wherein the first electromagnetic signal is at a lower power than the second electromagnetic signal. The Examiner provides Stern to teach and disclose this claimed feature.
The claimed subject matter that is met by Stern includes:
wherein the first electromagnetic signal is at a lower power than the second electromagnetic signal (Stern: ¶¶ 0032-0037).
High and Russell teach inventory tracking systems and methods using RFID readers. Stern teaches a comparable inventory tracking system and method using RFID readers that was improved in the same way as the claimed invention. Stern offers the embodiment of wherein the first electromagnetic signal is at a lower power than the second electromagnetic signal. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the power adjustments to the electromagnetic signals as disclosed by Stern to the electromagnetic signals as taught by High and Russell for the predicted result of improved inventory tracking systems and methods. No additional findings are seen to be necessary. 
As per claims 4 and 11, the claimed subject matter that is met by High, Russell and Stern includes:
wherein the first weight is a higher weight than the second weight (Russell: column 29, lines 30-67).
The motivation for combining the teachings of High, Russell and Stern are discussed in the rejection of claims 3 and 10, and are incorporated herein.
As per claims 5 and 12, the claimed subject matter that is met by High, Russell and Stern includes:

The motivation for combining the teachings of High, Russell and Stern are discussed in the rejection of claims 3 and 10, and are incorporated herein.

Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over High in view of Russell and Stern as applied in claims 3 and 10, and further in view of United States Patent No. 10,565,410 B1 to Shmulevich (“Shmulevich”).
As per claims 6 and 13, High, Russell and Stern fail to specifically teach wherein when a first shelf assigns the first weight to the responsive signal from one or more RFID devices, and when a second shelf assigns the second weight to the response signal from one or more RFID devices, the second weight is disregarded. The Examiner provides Shmulevich to teach and disclose this claimed feature.
The claimed subject matter that is met by Shmulevich includes:
wherein when a first shelf assigns the first weight to the responsive signal from one or more RFID devices, and when a second shelf assigns the second weight to the response signal from one or more RFID devices, the second weight is disregarded (Shmulevich: column 13, lines 4-54).
High, Russell and Stern teach inventory tracking systems and methods using RFID readers. Shmulevich teaches a comparable inventory tracking system and method using RFID readers that was improved in the same way as the claimed invention. Stern offers the embodiment of wherein when a first shelf assigns the first weight to the responsive signal from 
As per claims 7 and 14, the claimed subject matter that is met by High, Russell, Stern and Shmulevich includes:
wherein the (RFID) storage container transmits the first weight of the first shelf to a remote server (High: ¶¶ 0021, 0032 and 0042).
The motivation for combining the teachings of High, Russell, Stern and Shmulevich are discussed in the rejection of claims 6 and 13, and are incorporated herein.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shmulevich in view of United States Patent No. 9,477,938 B1 to Russell et al. (“Russell”).
As per claim 16, Shmulevich fails to specifically teach wherein, when the received data matches the previously stored data, a weight assigned to the previously stored data is increased. The Examiner provides Russell to teach and disclose this claimed feature.
The claimed subject matter that is met by Russell includes:
wherein, when the received data matches the previously stored data, a weight assigned to the previously stored data is increased (Russell: column 29, lines 30-67).

As per claims 17, the claimed subject matter that is met by Shmulevich and Russell includes:
wherein the previously stored data is a location of the RFID tag (Russell: column 29, lines 30-67).
The motivation for combining the teachings of Shmulevich and Russell are discussed in the rejection of claim 16, and are incorporated herein.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shmulevich in view of United States Patent Application Publication No. 2010/0201488 A1 to Stern et al. (“Stern”).
As per claim 19, Shmulevich fails to specifically teach wherein the RFID reader is a handheld reader. The Examiner provides Russell to teach and disclose this claimed feature.
The claimed subject matter that is met by Russell includes:

Shmulevich teach inventory tracking system and method using RFID readers. Stern teaches a comparable inventory tracking system and method using RFID readers that was improved in the same way as the claimed invention. Stern offers the embodiment of wherein the RFID reader is a handheld reader. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the handheld reader as disclosed by Stern to the RFID readers as taught by Shmulevich for the predicted result of improved inventory tracking systems and methods using RFID readers. No additional findings are seen to be necessary. 
As per claims 20, the claimed subject matter that is met by Shmulevich and Russell includes:
wherein the RFID reader is mounted at a location within a room (Stern: ¶¶ 0042, 0043 and 0059).
The motivation for combining the teachings of Shmulevich and Russell are discussed in the rejection of claim 19, and are incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent No. 9,740,897 B1 to Salour et al. (“Salour”) teaches and discloses an “inventory management system includes an RFID reader, a multiplexing device operably connected to the RFID reader, and a plurality of shelving units. Each shelving unit has an outer boundary defined at least in part by RF blocking material. The inventory management system additionally includes a plurality of shelf antennas multiplexed to the RFID reader via the multiplexing device. At least one shelf antenna is routed within each shelving unit and tuned such that only RFID tags within the outer boundary of the shelving unit respond to an interrogation signal” (Salour: Abstract).
United States Patent No. 10,332,069 B2 to Stiefel et al. (“Stiefel”) teaches and discloses “system, apparatuses, and methods are provided herein useful for managing retail product inventory including a plurality of sensors configured to detect individual presence of multiple different products within a retail shopping facility. A central control system communicatively coupled with the plurality of sensors to receive sensor information comprising identifiers detected by the plurality of sensors. The central control system comprises a central control circuit coupled with memory storing code that when implemented causes the central control circuit to: access the received sensor information and determine, at a current time and for each detected first product, a confidence value corresponding to a level of confidence that the first product is still present and within a first threshold area corresponding to a first location where the first product was most recently sensed. The confidence value may decay over time proportional to a first decay period of time” (Stiefel: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627